United States Court of Appeals for the Federal Circuit

                                    February 15, 2008



                                         ERRATA


Appeal No. 2006-5142

PENNZOIL-QUAKER STATE COMPANY V. UNITED STATES


Decided: January 8, 2008                                         Precedential Opinion

On Page 1, line 38, insert a footnote after “July 27, 2006,” that states:

              On appeal, the government does not dispute the trial court’s entry of
              judgment in favor of Quaker in the amounts of $254,401 for tax year 1996
              and $1,907,545 for tax year 1997. Accordingly, that portion of the trial
              court’s judgment is affirmed.

On Page 2, line 5, replace “We reverse” with “We reverse in part.”

On Page 15, line 21, replace “REVERSED” with “REVERSED IN PART.”

On Page 15, line 23, insert “Costs to appellant.”